UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-29447 E CASH, INC. (Exact name of registrant as specified in its charter) 402 West Broadway, 26th Floor, San Diego, CA 92001 (619-564-7100) (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 Par Value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) x Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:229 Pursuant to the requirements of the Securities Exchange Act of 1934, E Cash, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:January 4, 2008 By: /s/ Michael Chermak Michael Chermak President
